Citation Nr: 1435013	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  13-19 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral sensory neuropathy of the lower extremities due to frostbite.

2.  Entitlement to service connection for bilateral residuals of frostbite to the upper extremities, manifested by chronic pain, numbness, and cold sensitivity.

3.  Entitlement to service connection for residuals of shrapnel wounds to the back, to include sciatica.

4.  Entitlement to service connection for residuals of shrapnel wounds to the head, to include dizziness and headaches.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

7.  Entitlement to an initial evaluation in excess of 50 percent for anxiety disorder.

8.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1952 to October 1954, including combat service in Korea.  The Veteran's decorations include the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2014, the Veteran testified at a hearing before the Board.  A transcript of the hearing is of record.  The Veteran has since submitted additional evidence along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304.

The Veteran and his representative have directly raised the issue of entitlement to a TDIU.  See, e.g., hearing transcript; January 2014 claim; February 2014 VA Form 21-8940.  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  As such, that issue has been added for current appellate consideration.  

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals of shrapnel wounds to the back; residuals of shrapnel wounds to the head; GERD; entitlement to increased initial ratings for bilateral hearing loss and anxiety disorder; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during his service in Korea.

2.  The Veteran's statements as to his injuries sustained in combat are consistent with the circumstances, conditions, or hardships of his service. 

3.  The Veteran at least as likely as not suffered first-degree frostbite to his extremities due to cold weather exposure during his service in Korea.

4.  The Veteran's bilateral lower extremity sensory neuropathy is at least as likely as not related to remote frostbite.

5.  The Veteran's bilateral upper extremity disability, manifested by pain, numbness, and cold sensitivity, is at least as likely as not related to remote frostbite.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of frostbite of the upper and lower extremities have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the favorable decision below, no purpose would be served by undertaking an analysis of whether there has been compliance with the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

VA is required to accept a combat Veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of the Veteran's service, and there no is clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link such disease or injury etiologically to a current disability.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Thus, the provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; they aid him by relaxing the evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The record reflects that the Veteran has a disability of the lower extremities, diagnosed as a bilateral sensory neuropathy, and a disability of the upper extremities, manifested by bilateral pain, numbness, and cold sensitivity.  The Veteran contends that these disabilities are the result of frostbite he sustained while serving in Korea.

As an initial matter, the Board notes that the Veteran's awards and decorations include the Combat Infantryman badge, and that he thus engaged in combat during service and is entitled to the application of 38 U.S.C.A. § 1154(b).

Concerning the existence of an in-service event or injury, the Veteran recounted at his Board hearing that his service in Korea involved combat duty in foxholes, where he was exposed to extremely cold weather conditions, including snow and sub-zero temperatures, for long periods of time-both daytime and night.  See hearing transcript at 8.  He testified that he was treated for frostbite in the field by a medic named "Frenchie."  Treatment included application of a topical compound to his feet and hands.  Id. at 10.

In various statements of record, the Veteran provided additional details with regard to his injury and subsequent treatment.  In an April 2010 statement, he described "being curled up in a foxhole for days on end" during the winter of 1953 and 1954.  See also June 2010 statement.  And in a July 2013 statement, he reported that his "feet hurt, burned and were numb" and recalled being "treated on site by a medic."  He stated that when he returned home, his "feet were very different than they were when [he] left."  The Veteran also remembered a VA doctor telling him that he knew "after one look" at the Veteran's feet that "they had been frostbitten."  The Veteran described his condition as "very debilitating" and stated that his feet "didn't bother [him] until the frostbite while serving in Korea."  The pain has been present since that time, but has "gradually worsened and [is] now almost unbearable."
 
There are no contemporaneous treatment records pertaining to the Veteran's combat injury; however, the Board finds that the Veteran's lay statements are sufficient to establish that the Veteran sustained a frostbite injury in service and has had chronic and/or recurrent symptoms of pain and numbness in his feet and hands since that time.  The Veteran is competent to provide lay testimony as to the onset of his observable symptoms and report first hand events such as an injury.  See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 38 C.F.R. § 3.159(a)(2).  Further, the Veteran's testimony is consistent with his circumstances of service.  Since the Veteran engaged in combat with the enemy in active service, his lay statements are sufficient proof of the cold weather injury sustained in service notwithstanding the fact that there is no official record of the injury.  See 38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

In addition, there is competent and credible medical evidence that supports a medical relationship between the Veteran's disabilities and the in-service injury.

In July 2012, the Veteran was afforded a VA compensation and pension (C&P) examination specific to cold injury residuals.  At the examination, the Veteran recounted that while in Korea he was exposed to cold weather and sustained frostbite to his hands and feet.  He reported that since service, his hands and feet have always bothered him, "mostly with pains [and] soreness, [e]specially on exposure to cold."  He also reported numbness and a burning sensation in both feet; his hands "are not as bad."

The Veteran's current symptoms included pain and sensitivity to cold.  The examination report reflects that the Veteran must use a cane to ambulate.  With regard to functional impact, the examiner assessed the Veteran's cold injury residuals to have a "mild impact on physical employment[, but] no impact on sedentary employment."  X-rays of the Veteran's feet showed mild diffuse osteopenia and arterial vascular calcifications bilaterally; small calcaneal spurs on the right; but no acute fracture or dislocation.  The Veterans' phalangeal tufts were visualized intact.  X-rays of the Veteran's hands showed diffuse osteopenia and arterial vascular calcifications bilaterally; severe degenerative changes involving the first carpometacarpal joint bilaterally, with subluxation of this joint noted on the right; other mild degenerative changes in the interphalangeal joints and radiocarpal and radioulnar joints bilaterally.

The examiner opined that the Veteran "likely had . . . [f]irst-degree frostbite that [was] very superficial and [would be] characterized by a central area of pallor and anesthesia of the sckin surrounded by edema.  There were no immediate or later problems[,] except for cold sensitivity."  The examiner noted that the Veteran "developed sensory neuropathy . . . in 2007."  The examiner further opined that it was "at least as likely as not that the mild sensory neuropathy of [the lower extremities was] related to remote frostbite."  The examiner noted that the Veteran was "not diabetic nor did he indulge in alcohol" and had normal thyroid functions.

The record also contains an opinion from one of the Veteran's treating physicians that stated the Veteran's symptoms of pain and numbness in his hands and feet were "consistent with his history of frostbite."  See August 2013 letter from Dr. J. G. G.

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran sustained a frostbite injury during service in Korea and that his sensory disabilities of the upper and lower extremities are a result of that injury.

Accordingly, the Board finds that service connection is warranted for the Veteran's bilateral sensory neuropathy of the lower extremities and bilateral residuals of frostbite to the upper extremities, manifested by chronic pain, numbness, and cold sensitivity.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral sensory neuropathy of the lower extremities due to frostbite is granted.

Service connection for bilateral residuals of frostbite to the upper extremities, manifested by chronic pain, numbness, and cold sensitivity, is granted


REMAND

Although the Board regrets the additional delay, a remand is necessary to afford the Veteran every possible consideration and to ensure that there is a complete record upon which to decide his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, a review of the Veteran's physical and electronic claims files revealed that the AOJ failed to obtain the Veteran's VA treatment records, as repeatedly requested by his representative.  In letters dated in April 2010, December 2010, and December 2012, the Veteran's representative requested that the AOJ obtain medical records from the Huntington VA Medical Center (VAMC) in support of the Veteran's claims.  The records, dated between October 1998 and December 2012, reportedly totaled 248 pages.  These records have not been obtained.

VA has a duty to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  In this case, the requested records are within VA's constructive possession.  As such, they must be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, in October 2010 the Veteran's representative submitted a compact disc containing the Veteran's medical records from Jackson General Hospital.  The records, which are dated between September 1970 and June 2010 and total 358 pages, have not been printed and associated with the Veteran's claims file.  On remand, this must be accomplished.

Residuals of Shrapnel Wounds, Back

The Veteran seeks service connection for residuals of shrapnel wounds to the back, to include sciatica.

At his Board hearing, the Veteran testified that he was hit in "the leg and back and in the face" by shrapnel from enemy gunfire when he was in Korea.  He stated that he was treated in the field by a medic who was able to remove some, but not all, of the metal fragments.  He reported that pieces continued to come out after he was married.  See hearing transcript at 7.  The Veteran described experiencing back pain and sciatic pain down both legs from the time of the injury.  He stated that initially "it seemed like it got better and then it'd get [worse]."  It was "just off and on for years," but it consistently worsened.  He also contended that his altered gait is a result of his back pain and sciatica pain.  See hearing transcript at 13.

The Board finds the Veteran's statements concerning the injuries he sustained in combat to be both competent and credible, as they are consistent with the circumstances, conditions, and hardships of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Further, the Veteran is competent to report symptoms of disability subject to lay observation, such as pain.  The Board finds the Veteran's statements concerning his symptoms to be credible.  See Jandreau, supra; Buchanan, supra.

A review of the medical evidence of record before the Board reflects that the Veteran has been diagnosed sciatica.  See September 2010 letter from Dr. J. G. G.  Additional evidence of back disability could be contained in the Veteran's VA treatment records, which are not of record but are to be obtained and associated with the claims file on remand.

In light of the foregoing, the Board finds that the Veteran should be afforded a VA C&P examination in support of this claim.  Such examination is necessary to properly adjudicate the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Residuals of Shrapnel Wounds, Head

The Veteran seeks service connection for residuals of shrapnel wounds to the head, to include dizziness and headaches.

As noted above, shrapnel from enemy gunfire also lodged in the Veteran's head-mainly his forehead.  See hearing transcript at 14.  At his Board hearing, the Veteran indicated that from the time of the injury to the present, he has experienced persistent dizziness and headaches.  Id. at 16.  The Veteran's wife testified that he "has so much shrapnel in his head that he would take a headache and go to bed for 2 or 3 days" at a time.  Id. at 14.  She recalled that the Veteran had suffered from headaches ever since they began dating in 1954.

Again, the Board finds the Veteran's statements concerning the injuries he sustained in combat to be both competent and credible, as they are consistent with the circumstances, conditions, and hardships of the his service.

A review of the medical evidence of record before the Board reflects that the Veteran has been treated for dizziness and headaches.  See September 2010 letter from Dr. J. G. G.  Moreover, the Veteran is competent to report that he experiences dizziness and headaches, as they are subject to lay observation.  Additional probative medical evidence concerning these disabilities could be contained in the Veteran's VA treatment records, which are not of record but are to be obtained and associated with the claims file on remand.

In light of the foregoing, the Board finds that the Veteran should be afforded a VA C&P examination in support of this claim.  Such an examination is necessary to properly adjudicate the claim.

GERD

The Veteran seeks service connection for GERD.  At his Board hearing, the Veteran testified that he experienced symptoms of GERD during service, including chest pain and difficulty swallowing.  See hearing transcript at 21-27.  He stated that his symptoms significantly worsened after service, which led him to seek medical treatment, including surgery.  Id.  The Veteran's wife confirmed his statements, recalling that he had problems with acid reflux while they were dating and regularly took Gaviscon tablets after they were married.  Id.

A review of the medical evidence of record before the Board reflects that the Veteran has been diagnosed with and treated for GERD.  See, e.g., October 2007 St. Francis Hospital treatment record.  Moreover, the Veteran is competent to report his GERD symptoms, as they are subject to lay observation.  Additional probative medical evidence concerning this disability could be contained in the Veteran's VA treatment records, which are not of record but are to be obtained and associated with the claims file on remand.

In light of the foregoing, the Board finds that the Veteran should be afforded a VA C&P examination in support of this claim.  Such an examination is necessary to properly adjudicate the claim.




Bilateral Hearing Loss

The Veteran is service connected for bilateral hearing loss, which is currently rated as noncompensable.  At his Board hearing, the Veteran testified that the severity of this disability has increased since his last examination in June 2010.  He reported that his hearing has "got[ten] a lot worse" in the last few years.  The Veteran's wife attested to his assertion.  See hearing transcript at 4-5.

Based on the aforementioned symptomatology, and further considering that the Veteran's last relevant VA C&P examination was in June 2010, the Board finds that a new examination should be scheduled to determine the severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Anxiety Disorder

The Veteran is also service connected for anxiety disorder, which is currently rated as 50 percent disabling.  The Veteran has asserted, through his representative, that the most recent VA examination to evaluate his disability, which focused on PTSD, is not reflective of the current severity of his disability.  Moreover, since that examination, the Veteran raised the issue of TDIU, which was not addressed by the examiner in the context of his anxiety disorder.  Accordingly, a new examination should be scheduled to determine the severity of this disability and the examiner requested to provide an opinion addressing the issue of TDIU.

TDIU

The outcome of the Veteran's claims on appeal could impact his claim for entitlement to a TDIU.  As such, the claims are inextricably intertwined and a Board decision on the TDIU issue at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the TDIU claim must be held in abeyance pending adjudication of the Veteran's other claims on appeal.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding Huntington VAMC records from October 1998 to the present.  Any additional treatment records (VA or private) identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Print and associate with the claims file the Veteran's medical records from Jackson General Hospital, which were submitted on compact disc in October 2010.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present back disability, to include sciatica.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be provided to and reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

After reviewing the record and examining the Veteran, the examiner must opine whether it is at least as likely as not (probability of at least 50 percent) that any back disabilities found were incurred in or otherwise related to the Veteran's service, to include the shrapnel wounds to his back.

A rationale must be provided for all opinions expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  In formulating any opinion, the examiner is instructed to specifically comment on any statements from the Veteran regarding the onset and chronicity of symptoms.  The medical reasons for accepting or rejecting the Veteran's report should be set forth in detail.

4.  Also, schedule the Veteran for a VA examination by a suitably qualified physician to determine the nature, extent, and etiology of his dizziness and headaches.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be provided to and reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's dizziness and headaches had their clinical onset in or are otherwise related to the Veteran's active service, to include the shrapnel wounds to his head.

A rationale must be provided for all opinions expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  In formulating any opinion, the examiner is instructed to specifically comment on any statements from the Veteran regarding the onset and chronicity of symptoms.  The medical reasons for accepting or rejecting the Veteran's report should be set forth in detail.

5.  Also, schedule the Veteran for a VA examination to determine the nature and etiology of his GERD.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be provided to and reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

After reviewing the record and examining the Veteran, the examiner must opine whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's GERD had its clinical onset in or is otherwise related to the Veteran's service.

A rationale must be provided for all opinions expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  In formulating any opinion, the examiner is instructed to specifically comment on any statements from the Veteran regarding the onset and chronicity of symptoms.  The medical reasons for accepting or rejecting the Veteran's report should be set forth in detail.

6.  Also, schedule the Veteran for a VA audiological examination to ascertain the severity of his bilateral hearing loss.  Audiometric testing and speech discrimination testing by use of the Maryland CNC test should be performed.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's bilateral hearing loss.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, such a conclusion should be explained in detail.

In consideration of the examination results, the examiner should provide an opinion as to whether the Veteran's bilateral hearing loss, either alone or in combination with his other service-connected disabilities, precludes him from securing and following substantially gainful employment.  In offering an opinion, the examiner should consider all the evidence of record, to include medical records as well as the Veteran's lay statements.

A rationale must be provided for all opinions expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.  Also, schedule the Veteran for a VA examination to determine the severity anxiety disorder.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Findings necessary to apply the pertinent rating criteria should be made.

In consideration of the examination results, the examiner should provide an opinion as to whether the Veteran's anxiety disorder, either alone or in combination with his other service-connected disabilities, precludes him from securing and following substantially gainful employment.  In offering an opinion, the examiner should consider all the evidence of record, to include medical records as well as the Veteran's lay statements.

A rationale must be provided for all opinions expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

8.  After completion of the above and any other development deemed necessary, accomplish the following:

(a) First, readjudicate the Veteran's service connection and increased ratings claims.

(b) Second, adjudicate the Veteran's claim of entitlement to a TDIU.  (The need for additional development in this endeavor is left to the discretion of the AOJ.)

If a benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


